Citation Nr: 0329052	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  95-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Evaluation of patellofemoral pain syndrome of the right 
knee, currently rated as 10 percent disabling.

2.  Evaluation of patellofemoral pain syndrome of the left 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
November 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, granted service 
connection for patellofemoral pain syndrome of the right knee 
and for patellofemoral pain syndrome of the left knee, each 
assigned a non-compensation rating.  The veteran testified 
before a hearing officer at the RO in September 1997.  In a 
May 1998 rating decision, the disability ratings for his 
service-connected right and left knee disabilities were 
assigned separate 10 percent ratings.  

The Board notes that while the RO attempted to obtain a copy 
of the transcript of this hearing, the RO was unable to do 
so.  As such, the veteran was offered another opportunity to 
testify at a personal hearing, but did not reply to that 
offer.  The Board notes that the veteran has indicated that 
he is in fact seeking a rating higher than the individual 10 
percent ratings assigned for his knee disabilities.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In an October 2001 decision, the Board resolved certain other 
issues on appeal, but remanded the issues listed on the front 
page of this decision.  The issues on the front page of this 
decision are the only ones in appellate status.  The Board 
granted service connection for migraine/cluster-type 
headaches.  In a December 2002 rating decision, the Board 
decision was implemented.  A non-compensable rating was 
assigned.  The veteran submitted a notice of disagreement and 
a statement of the case has been issued.  The veteran has not 
perfected his appeal.  


REMAND

In March 2003, the veteran was afforded a VA orthopedic 
examination. 

The veteran contends that the March 2003 examination did not 
reflect the level of severity of his bilateral knee disorder.  
The veteran maintains that although the physician indicated 
that there was no pain on range of motion testing, he 
reported to the examiner that there was in fact pain and 
popping of the knees.  In addition, he asserts that the pain 
has since increased and he has instability because his knees 
lock and give out on him.  As such, he contends that higher 
ratings are warranted for both knees.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

In this case, the veteran was issued a VCAA letter in 
November 2002.  That letter told him that he preferably 30 
days to submit additional evidence.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The issues on appeal 
should be addressed.  

If upon completion of the requested actions, either issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


